DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-13, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerr (20030052192) in view of Jordon et al. (20060059966).
Regarding claim 1, Kerr discloses a fluid injection system for dispensing a solution, said fluid injection system comprising: 
A feeder tank (108 or 130) having a product (122 or 148) to be dispensed therein; 
An inlet connection (114 or 136) for diverting fluid from a flow line (106) to a fluid nozzle means (108a or 138); 
An outlet connection (108b or 130b) for dispensing the solution into the flow line or onto a matter; 
wherein the fluid nozzle means is in communication with the feeder tank and the inlet connection (Fig. 2).
Kerr DIFFERS in that it does not disclose the fluid injection system controls a flow rate of fluid at which the fluid nozzle means introduce the fluid into the feeder tank based upon characteristics comprising solubility of the product at a temperature of the fluid in the feeder tank, weight of the product to be dispensed or to be dissolved in the feeder tank, and dispensing time, and wherein the fluid injection system controls a flow rate of the fluid nozzle means to satisfy the equation as claimed. Attention, however, is directed to the Jordon reference, which teaches that the concentration of a fluid solution is dependent on factors such as flow rate, amount or weight, time, solubility, and temperature (par. 0044).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Kerr reference in view of the 
Regarding claim 2, the system further comprising a dilution tank (104 of Kerr), wherein said dilution tank is configured to store and to dispense a diluted solution (A’ of Kerr), and wherein the dilution tank is in communication with the fluid from the flow line and the dispensed solution from the outlet connection (Fig. 2 of Kerr).
Regarding claim 3, the feeder tank and the outlet connection are positioned at a higher elevation than the flow line and/or the dilution tank (Fig. 2 of Kerr), and wherein the outlet connection is configured to dispense the solution into the flow line or onto a matter by gravity (Fig. 2 of Kerr).
Regarding claim 5, the fluid injection system further comprising one or more additional feeder tanks (130 of Kerr), wherein each feeder tank has a product (148 of Kerr) to be dispensed therein; each feeder tank is in communication with a fluid nozzle means (138 of Kerr); the fluid nozzle means of each feeder tank is in communication with an inlet connection (136 of Kerr); the fluid injection system controls each fluid nozzle means of each feeder tank to introduce the fluid into the feeder tank at a flow rate of fluid determined based upon characteristics comprising solubility of the product at a temperature of the fluid in the feeder tank, weight of the product to be dispensed in the feeder tank, and dispensing time, and wherein the fluid injection system controls a flow rate of the fluid nozzle means to satisfy equation:  
    PNG
    media_image1.png
    17
    126
    media_image1.png
    Greyscale
 wherein, F is the flow rate of the fluid nozzle means; W is weight of the product in the feeder tank; T 
Regarding claim 6, the system further comprising a control panel (automated equipment; par. 0043 and 0053 of Kerr) programmed to 3control, adjust, regulate and/or monitor flow rate of fluid nozzle means and/or to control, adjust, regulate and/or monitor dispensing or duration of dispensing of the solution, the diluted solution, and/or the fluid from the flow line (par. 0043 and 0053 of Kerr).
Regarding claim 8, Kerr as modified by Jordon further discloses a method for dispensing a solution, said method comprising injecting fluid (A of Kerr) into a feeder tank (102 of Kerr) having a product (122 of Kerr) to be dispensed, wherein said fluid is injected at a flow rate of fluid determined based upon characteristics comprising solubility of the product at a temperature of the fluid in the feeder tank, weight of the product to be dispensed or to be dissolved in the feeder tank, and dispensing time, the dispensing time being a period of supplying the solution in the feeder tank to an outside of the feeder tank and wherein the flow rate is determined by equation: 
    PNG
    media_image2.png
    17
    132
    media_image2.png
    Greyscale
 wherein, F is the flow rate of the fluid nozzle means; W is weight of the product in the feeder tank; T is dispensing time; and S is solubility of the product at the temperature of the fluid in the feeder tank (see the rejection of claim 1 above).
Regarding claim 9, the fluid is injected into the feeder tank by fluid nozzle means (116a of Kerr).
Regarding claim 10, the method further comprises controlling, monitoring and/or adjusting the fluid nozzle means before and/or during the dispensing time in order to 
Regarding claim 11, the fluid is introduced into the feeder tank in a continuous manner at the determined flow rate (par. 0049 of Kerr).
Regarding claim 12, said method comprising injecting a fluid into one or more additional feeder tanks (104 of Kerr) having different products therein (148 of Kerr), wherein the flow rate of the fluid injected into each tank is determined based upon characteristics comprising solubility of a product at a temperature of the fluid in the feeder tank, weight of the product to be dispensed or to be dissolved in the feeder tank, and dispensing time, the dispensing time being a period of supplying the solution in the feeder tank to an outside of the feeder tank and wherein the flow rate is determined by equation: 
    PNG
    media_image3.png
    17
    133
    media_image3.png
    Greyscale
 wherein, F is the flow rate of the fluid nozzle means; W is weight of the product in the feeder tank; T is dispensing time; and S is solubility of the product at the temperature of the fluid in the feeder tank (see rejection of claim 1 above).
Regarding claim 13, the modified Kerr discloses the method according to claim 8 for fertigation and/or irrigation (par. 0001 of Kerr).
Regarding claims 16, 17, and 19, the product is a solid fertilizer (122 of Kerr; par. 0041 of Kerr) and/or the fluid is water (A of Kerr; par. 0042 of Kerr).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerr in view of Jordon et al. as applied to claim 6 above, and further in view of Resch (DE102009026233).
Regarding claim 7, Kerr DIFFERS in that it does not disclose sensing means as claimed. Attention, however, is directed to the Resch reference, which discloses a system comprising at least one sensing means (18, 20, and 22) designed to detect at least one factor comprising solubility of the product, weight of the product, concentration of the solution, concentration of diluted solution, flow rate, fluid level in the irrigation field, a temperature of the fluid, a temperature of the solution, an electric conductivity of the solution or diluted solution, and any combination thereof (par. 0030).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Kerr reference in view of the teachings of the Resch reference by employing sensing means for the purpose of monitoring and controlling the concentration of the solution.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerr in view of Jordon et al. as applied to claim 1 above, and further in view of Dickey, Jr. et al.  (3129172).
Regarding claim 15, the modified Kerr DIFFERS in that it does not disclose the system further comprising an injector, wherein the injector is designed such that the outlet 5connection is communicated with a main flow line and to cause a negative pressure that sucks a solution to be flowed from the outlet connection to the main flow line. Attention, however, is directed to the Dickey reference, which discloses an injector (31), wherein the injector is designed such that an (11) outlet 5connection is communicated with a main flow line (indicated by the single arrow flowing into 31 in Fig. 3) and to cause a negative pressure that sucks a solution to be flowed from the outlet connection to the main flow line (col. 2, lines 43-70).
.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DONNELL A LONG/Primary Examiner, Art Unit 3754